Citation Nr: 0310941	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-02 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 3, 1999 
for the award of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 June 1965 
to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Winston-Salem Regional Office (RO) 
which granted service connection for PTSD, rated 50 percent 
disabling effective May 3, 1999, the date of receipt of 
claim.  

The Board notes that by October 2001 supplemental statement 
of the case, the RO granted a 70 percent evaluation for PTSD 
effective August 14, 2000, a 100 percent evaluation (based on 
hospitalization) effective June 21, 2001, and a 70 percent 
evaluation effective August 1, 2001.  A total rating based on 
individual unemployability was granted from August 2000.  

In April 2001, the veteran filed a claim of service 
connection for headaches.  As this issue has not been 
procedurally developed, the Board is referring it to the RO 
for initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  A formal claim of service connection for a PTSD was 
received at the May 3, 1999.

3.  By March 2000 rating decision, the RO granted service 
connection for PTSD, effective May 3, 1999.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

2.  The criteria for the assignment of an effective date 
prior to May 3, 1999 for the grant of service connection for 
PTSD have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits enumerated 
above.  The rating decision, statement of the case, 
supplemental statements of the case, and July 2001 letter 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, by July 2001 letter, the veteran was advised of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records and several VA and fee-basis 
medical examination reports.  As the record shows that the 
veteran has been afforded VA and fee-basis examinations in 
connection with his claims, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

The veteran's service medical records are negative for any 
pertinent complaints or diagnoses.  In October 1996, the 
veteran filed a claim of service connection for sleep 
problems and chronic depression.  

On January 1997 VA psychiatric examination, the examiner 
diagnosed dysthymic disorder.  

By February 1997 rating decision, the RO denied service 
connection for sleep problems and depression/dysthymic 
disorder.  

October 1998 VA medical records reflected a psychiatric 
hospitalization.  At that time, major depression and PTSD 
were diagnosed.  

On May 3, 1999, the RO received the veteran's claim of 
service connection for PTSD.  The veteran indicated that he 
had been diagnosed with PTSD in 1997 and in 1998.  

By March 2000 rating decision, the RO granted service 
connection for PTSD effective May 3, 1999.  A 50 percent 
disability evaluation was assigned.

In July 2000, the veteran filed a notice of disagreement 
reflecting disagreement with the 50 percent evaluation and 
the effective date assigned.  He argued that an effective 
date in 1996 should have been assigned.

At an April 2001 personal hearing at the RO, the veteran 
testified that he was diagnosed with PTSD in 1996.  He also 
alleged that he filed a claim of service connection for PTSD 
in 1996.  He indicated that he had sleep problems, and 
indicated that he left his home for the hospital when his 
grandchildren stayed with him wife for an extended period.  
He became "too nervous."  He also stated that he got 
divorced because he would leave the house for extended 
periods.  He complained of forgetfulness and nervousness 
around strangers in public.  He also reported nightmares.  

In November 2002, the veteran testified that he was diagnosed 
with PTSD in 1996.  

Law and Regulation 

The effective date of a grant of service connection is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown and finality of prior decisions.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The VA administrative claims process recognizes formal and 
informal claims.  An informal claim for benefits "will" be 
initiated by a report of examination or hospitalization for 
previously established service-connected disabilities.  38 
C.F.R. § 3.157(b)(1); see also Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992) (holding VA medical examination report 
constituted an informal claim for a TDIU rating).

The Court has held that if VA does not forward a formal 
application form to a claimant who has presented an informal 
claim under § 3.155(a), the one-year period for filing a 
formal application is not triggered, and the "informal claim 
must be accepted as the application for purposes of 
establishing the effective date under 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2)."  Quarles v. Derwinski, 
3 Vet. App. 129, 137 (1992); see also Hamilton v. Brown, 4 
Vet. App. 528, 544-45 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994); cf. Servello, supra.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Analysis 

The veteran alleges that an effective date in 1996 should 
have been assigned because that is when he filed claims of 
service connection for depression and sleeplessness.  The 
Board disagrees.  

The veteran's claim of service connection for PTSD was 
received May 3, 1999.  The claim was not received within one 
year of separation from service.  As such the correct 
effective date is the date of claim or the date the 
disability arose, whichever is later.  38 C.F.R. § 3.400.  
Under that standard, the earliest effective date that could 
be assigned is May 3, 1999, the date his claim of service 
connection for PTSD was received.  Id.

Because the veteran is contesting an effective date relating 
to service connection, examination reports do not constitute 
informal claims and do not figure into the effective date 
calculus.  38 C.F.R. § 3.157(b)(1); see also Servello, supra.

Apparently, the veteran is under the impression that his 
October 1996 claim of service connection for sleeplessness 
and depression amounted to a claim of service connection for 
PTSD.  That is simply not the case.  The law and regulations 
pertinent to service connection for PTSD are different from 
those governing service connection for other acquired 
psychiatric disabilities.  See 38 C.F.R. §§ 3.303, 3.304.  As 
such, a claim of service connection for depression is not 
tantamount to a claim of service connection for PTSD.  
Moreover, the evidence associated with the 1996 claim 
reflected that the diagnosis on the VA examination in 1997 
was dysthymic disorder.  At that time the veteran gave a 
history of symptoms back to 1990.  Accordingly, the claim was 
denied because the disability was not shown in service and 
there was no nexus to service.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
review of the record, there is no evidence tending to support 
his claim for an effective date earlier that May 3, 1999 for 
the granting of service connection for PTSD.  Ortiz, 274 F.3d 
at 1365; see also 38 U.S.C. § 5107.


ORDER

The appellant is denied.


REMAND

The veteran has filed a claim for an increased rating for 
PTSD.  A review of the record reflects that the veteran is 
possibly receiving Social Security Disability benefits.  In 
any event, it is clear that he has applied for such benefits.  
In order that all evidence pertinent to his claim be 
considered, the Board is required to consider any evidence 
pertinent to the veteran's Social Security disability claim.

In order to accomplish the foregoing the case is remanded for 
the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

